WIDENER, Circuit Judge,
dissenting:
While I believe the record shows the descriptions to be euphemistic as they describe the attorney’s acts as inadvertent or negligent in leaving the photographs where they could be, and were, seen by the jury, and although I believe that Judge Wilkinson’s traffic light should be red rather than amber, I respectfully join the dissenting opinions of Judges Russell, Wilkinson, Niemeyer and Luttig.
I note that our order grants a request to “temporarily enjoin state criminal proceedings.” Although the phrase government by injunction is ordinarily used in other context, I think our interference in the state criminal proceeding is no less.
DONALD RUSSELL, J., joins this dissent.